Fourth Court of Appeals
                                  San Antonio, Texas
                                       November 5, 2015

                                     No. 04-15-00589-CV

                            IN THE INTEREST OF A.K., a child,

                From the 25th Judicial District Court, Guadalupe County, Texas
                                 Trial Court No. 14-2538-CV
                         The Honorable William Old, Judge Presiding


                                        ORDER
        This is an accelerated appeal of the trial court’s order terminating appellant’s parental
rights. The appellant’s brief was originally due to be filed on November 2, 2015. On October
28, 2015, appellant filed a motion requesting an extension of time to file the brief.
        The disposition of this appeal is governed by the standards set forth in Rule 6.2 of the
Texas Rules of Judicial Administration. Tex. R. Jud. Admin. 6.2. Accordingly, this appeal is
required to be brought to final disposition within 180 days of the date the notice of appeal is
filed. Id.
         The motion is GRANTED, and we order appellant to file his brief by November 23,
2015. Given the time constraints governing the disposition of this appeal, further requests for
extensions of time will be disfavored.


                                                    _________________________________
                                                    Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 5th day of November, 2015.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court